PER CURIAM:
Stacy Edward Wade appeals the district court’s order denying his “Motion for Relief from the District Court’s Order” granting The Prudential Insurance Company of America’s motion for default judgment, motion for deposit, and motion for summary judgment, and granting Defendants Edith and Larry Redden’s motion for summary judgment, and he has filed a motion for a copy of the record at government expense. We have reviewed the record and find no reversible error. Accordingly, we deny Wade’s motion for a copy of the record at government expense and affirm the district court’s order. Prudential Ins. Co. of Am. v. Wade, No. 3:12-cv-00037-JFA (D.S.C. Mar. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.